Exhibit 10.3

EXECUTIVE AGREEMENT

This EXECUTIVE AGREEMENT (this “Agreement”), is entered into between Pier 1
Imports, Inc., a Delaware corporation (the “Company”), and
                         (the “Executive”) as of the execution date by the
Company below (the “Effective Date”), and in consideration of the mutual
covenants contained herein, the Company and the Executive hereby agree as
follows:

1.    Term of Agreement; Termination of Employment

(a)    Term. The term of this Agreement shall be from the Effective Date and for
a period of two years thereafter (the “Original Term”); provided, that, this
Agreement shall be automatically extended, subject to earlier termination as
provided herein, for successive additional one year periods (each, an
“Additional Term”), on the second anniversary of the Effective Date and each
subsequent anniversary thereof unless, at least 90 days before the date on which
an Additional Term otherwise would automatically begin, the Company or the
Executive notifies the other in writing that the Term (as defined below) shall
not be extended by any Additional Terms thereafter. Notwithstanding the
foregoing, if a Change of Control (as defined below) occurs during the Original
Term or an Additional Term, the term of this Agreement shall extend until the
later of the Original Term or an Additional Term or the 18-month anniversary of
such Change of Control (such extension, together with the Original Term or any
Additional Terms, the “Term”).

(b)    At-Will Nature of Employment. The Executive acknowledges and agrees that
the Executive’s employment with the Company is and shall remain “at-will” and
the Executive’s employment with the Company may be terminated at any time and
for any reason (or no reason) by the Company or the Executive, subject to the
terms of this Agreement. During the period of the Executive’s employment with
the Company, the Executive shall perform such duties and fulfill such
responsibilities as reasonably requested by the Company from time to time
commensurate with the Executive’s position with the Company.

(c)    Termination of Employment by the Company. During the Term, the Company
may terminate the Executive’s employment at any time with or without Cause (as
defined below) pursuant to the Notice of Termination provision below.

(d)    Termination of Employment by the Executive. During the Term, the
Executive may terminate employment with the Company with or without Good Reason
(as defined below) by delivering to the Company, not less than thirty (30) days
prior to the Termination Date, a written notice of termination; provided, that,
if such termination of employment is by the Executive with Good Reason, such
notice shall state in reasonable detail the facts and circumstances that
constitute Good Reason. This provision does not change the at-will nature of
Executive’s employment, and the Company may end Executive’s employment, pursuant
to Executive’s notice, prior to the expiration of the thirty (30) days’ notice.

(e)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive shall be communicated by a written Notice of
Termination addressed to the Executive or the Company, as applicable. A “Notice
of Termination” shall mean a notice stating that the Executive’s employment with
the Company has been or will be terminated and the specific provisions of this
Section 1 under which such termination is being effected.



--------------------------------------------------------------------------------

(f)    Termination Date. Subject to Section 4(a) hereof, “Termination Date” as
used in this Agreement shall mean in the case of the Executive’s death or
Disability (as defined below), the date of death or Disability, or in all other
cases of termination by the Company or the Executive, the date specified in
writing by the Company or the Executive as the Termination Date in accordance
with Section 1(e).

2.    Compensation Upon Certain Terminations by the Company.

(a)    Termination Without Cause, or for Good Reason. If the Executive’s
employment is terminated during the Term (i) by the Company without Cause (other
than as a result of the Executive’s death or Disability), or (ii) by the
Executive for Good Reason, in each case, other than during the COC Protection
Period (as defined below), the Company shall (A) pay to the Executive any
portion of Executive’s accrued but unpaid base salary earned through the
Termination Date; (B) pay to the Executive any annual bonus that was earned by
the Executive for the fiscal year immediately preceding the fiscal year in which
the Termination Date occurs, to the extent not already paid; (C) reimburse the
Executive for any and all amounts advanced in connection with Executive’s
employment with the Company for reasonable and necessary expenses incurred by
Executive through the Termination Date in accordance with the Company’s policies
and procedures on reimbursement of expenses; and (D) provide to the Executive
all other accrued but unpaid payments and benefits to which Executive may be
entitled under the terms of any applicable compensation arrangement or benefit
plan or program of the Company (excluding any severance plan or policy of the
Company) (collectively, the “Accrued Compensation”). In addition, provided that
the Executive executes a release of claims in a form acceptable to the Company
(a “Release”), returns such Release to the Company by no later than 45 days
following the Termination Date (the “Release Deadline”) and does not revoke such
Release prior to the expiration of the applicable revocation period (the date on
which such Release becomes effective, the “Release Effective Date”), then
subject to the further provisions of Sections 2(j), 3, 4, and 6 below, the
Company shall have the following obligations with respect to the Executive (or
the Executive’s estate, if applicable), subject to applicable taxes and
withholdings:

(1)    The Company will continue to pay the Executive’s Base Salary (as defined
below) during the period beginning on the Executive’s Termination Date and
continuing for 12 months thereafter (“Salary Continuation”). This Salary
Continuation payment shall be paid in bi-weekly installments, consistent with
the Company’s payroll practices. Subject to Sections 4(c) and 4(d) hereof, the
first such payment shall be made on the first payroll date following the Release
Effective Date, such payment to include all payments that would have otherwise
been payable between the Termination Date and the date of such payment.

(2)    The Company will pay to the Executive, at such time as those executives
who are actively employed with the Company would receive payments under the
Company’s short-term cash bonus plan in which the Executive was eligible to
participate immediately prior to the Termination Date (but in no event later
than the 15th day of the third month of the fiscal year following the fiscal
year in which the Termination Date occurred), a pro-rated amount of the

 

2



--------------------------------------------------------------------------------

Executive’s bonus under such plan, based on the actual performance during the
applicable period, determined in accordance with the terms of the Plan and
subject to the approval of the Compensation Committee of the Board of Directors.
The pro-rated amount shall be calculated using a fraction where the numerator is
the number of days from the beginning of the applicable bonus period through the
Termination Date and the denominator is the total number of days in the
applicable bonus period.

(3)    The Company will pay to the Executive a lump sum cash payment (net of
applicable taxes and withholdings), payable within 30 days following the
Termination Date, equal to the monthly cost (including any portion of the cost
paid by the Executive) to provide group medical, dental, vision and/or
prescription drug plan benefits sponsored by the Company and maintained by the
Executive as of the Termination Date, multiplied by 12. For purposes of this
Section 2(a)(3), the cost of such benefits will be calculated based on the
“applicable premium” determined in accordance with Section 4980B(f)(4) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
issued thereunder (less the 2% administrative fee) for the year in which the
Termination Date occurs.

(4)    As of Executive’s Termination Date, Executive will be immediately
eligible for reasonable outplacement services at the expense of the Company. The
Company and Executive will mutually agree on which outplacement firm, among
current vendors used by the Company, will provide these services. Such services
will be provided for up to twelve (12) months from the Termination Date or until
employment is obtained, whichever occurs first.

(b)    Termination for Cause, without Good Reason, or Death. If the Executive’s
employment is terminated during the Term (i) by the Company for Cause, (ii) by
the Executive without Good Reason, or (iii) by reason of the Executive’s death
other than during the COC Protection Period, the Company shall provide the
Executive (or the Executive’s estate, if applicable) with only the Accrued
Compensation.

(c)    Termination due to Disability. If the Executive’s employment is
terminated by the Company by reason of the Executive’s Disability other than
during the COC Protection Period, the Company shall have the following
obligations with respect to the Executive (or the Executive’s estate, if
applicable): (i) the Company shall provide the Executive with the Accrued
Compensation; and (ii) the Executive shall be entitled to receive any disability
benefits available under the Company’s long-term disability plan (if any). For
purposes of this Agreement, “Disability” means a physical or mental infirmity
which impairs the Executive’s ability to substantially perform the Executive’s
duties with the Company or its subsidiaries for a period of at least six
(6) months in any twelve (12)-month calendar period as determined in accordance
with the Company’s long-term disability plan or, in the absence of such plan, as
determined by the Company’s Board of Directors (the “Board”).

(d)    Change of Control. If the Executive’s employment is terminated during the
Term (i) by the Company other than for Cause, (ii) due to the Executive’s death
or Disability, or (iii) by the Executive for Good Reason, in each case, during
the three months prior to, and the eighteen months following, a Change of
Control (such period, the “COC Protection Period”), then the Company shall
provide the Executive with the Accrued Compensation and, subject to the
Executive

 

3



--------------------------------------------------------------------------------

executing a Release, returning such Release to the Company by no later than the
Release Deadline, and not revoking such Release prior to the expiration of the
applicable revocation period, and subject to the further provisions of Sections
2(j), 3, 4 and 6 below, and in lieu of any payments under Section 2(a) above,
the Company shall have the following obligations with respect to the Executive
(or the Executive’s estate, if applicable), subject to applicable taxes and
withholdings:

(1)    The Company will pay the Executive an amount equal to 24 months of the
Executive’s Base Salary in effect on the Termination Date. Subject to Sections
4(c) and 4(d) hereof, such amount shall be payable in a lump sum on the sixtieth
(60th) day following the Termination Date, except in the event that such amount
becomes payable on account of a termination that occurs other than during the
twelve month period following a Change of Control. In such event, the amount
shall be paid at the time described in Section 2(a)(1) to the extent necessary
to avoid the imposition of tax penalties under Section 409A of the Code.

(2)    The Company will pay to the Executive a lump sum cash payment (net of
applicable taxes and withholdings), payable within 30 days following the
Termination Date, equal to the monthly cost (including any portion of the cost
paid by the Executive) to provide group medical, dental, vision and/or
prescription drug plan benefits sponsored by the Company and maintained by the
Executive as of the Termination Date, multiplied by 24. For purposes of this
Section 2(a)(3), the cost of such benefits will be calculated based on the
“applicable premium” determined in accordance with Section 4980B(f)(4) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
issued thereunder (less the 2% administrative fee) for the year in which the
Termination Date occurs.

(3)    As of Executive’s Termination Date, Executive will be immediately
eligible for reasonable outplacement services at the expense of the Company. The
Company and Executive will mutually agree on which outplacement firm, among
current vendors used by the Company, will provide these services. Such services
will be provided for up to twelve (12) months from the Termination Date or until
employment is obtained, whichever occurs first.

(e)    Definitions.

(1)    Base Salary. For the purpose of this Agreement, “Base Salary” shall mean
the Executive’s annual rate of base salary as in effect on the applicable date;
provided, however, that if the Executive’s employment with the Company is being
terminated by the Executive for Good Reason as a result of a reduction in the
Executive’s Base Salary, then “Base Salary” shall, for purposes of the
definition of “Good Reason” and Section 3 of this Agreement, constitute the
Executive’s Base Salary as in effect prior to such reduction.

(2)    Cause. For purposes of this Agreement, “Cause” shall mean a good faith
determination by the Board (after providing the Executive with reasonable notice
and an reasonable opportunity to be heard in person on the matter) that any of
the following has occurred: (i) the Executive’s material or habitual failure to
follow the reasonable and lawful directions of any superior officer of the
Company, provided the direction(s) is not materially inconsistent with the
duties or responsibilities of the Executive’s position, or a material or
habitual failure to perform Executive’s duties with the Company (other than any
such failure resulting from the Executive’s

 

4



--------------------------------------------------------------------------------

Disability) which failure is not cured within ten (10) days after a written
demand for performance is delivered to the Executive by the Company which
specifically identifies the manner in which the Company believes that the
Executive has materially or habitually failed to perform the Executive’s duties;
(ii) the Executive’s indictment for, conviction of, or entry of a plea of guilty
or nolo contendere or no contest with respect to: (a) any felony, or any
misdemeanor involving dishonesty or moral turpitude (including pleading guilty
or nolo contendere to a felony or lesser charge which results from plea
bargaining), whether or not such felony, crime or lesser offense is connected
with the business of the Company, or (b) any crime connected with the business
of the Company; (iii) the Executive’s engaging in any gross negligence or gross
misconduct in connection with the performance of Executive’s duties hereunder,
which is, or is likely to be, materially injurious to the Company, its financial
condition, or its reputation; (iv) the Executive’s commission of or engagement
in any act of fraud, misappropriation, material dishonesty, or embezzlement,
whether or not such act was committed in connection with the business of the
Company; (v) the Executive’s breach of fiduciary duty, breach of any of the
covenants set forth in Sections 6(a)(2) or 6(a)(3) of this Agreement, or
material breach of any other provisions of this Agreement; or (vi) the
Executive’s violation of the Company’s policy against harassment or its equal
employment opportunity policy, a material violation of the Company’s code of
business conduct or a material violation of any other policy or procedure of the
Company.

(3)    Change of Control. For purposes of this Agreement, “Change of Control”
shall have the same meaning as such term is defined in the Company’s 2015 Stock
Incentive Plan (or any successor equity incentive plan); provided, however, that
for purposes of this Agreement, such definition shall only apply to the extent
that the event that constitutes such a “Change of Control” also constitutes a
“change in ownership or control” as such term is defined in Section 409A of the
Code and the regulations and guidance issued thereunder (“Section 409A of the
Code”).

(4)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean,
without the Executive’s written consent: (i) a reduction of more than ten
percent (10%) in the sum of Executive’s annual base salary and target STI award
as a percentage of base salary from those in effect as of the date of this
Agreement; (ii) a material diminution in Executive’s authority, duties or
responsibilities; (iii) Executive’s mandatory relocation to an office more than
fifty (50) miles from the primary location at which Executive is required to
perform Executive’s duties as of the date of this Agreement; (iv) any other
action or inaction that constitutes a material breach by the Company of the
terms of this Agreement, including failure of a successor company to assume or
fulfill the obligations under this Agreement; or (v) in anticipation or
contemplation of or following a Change of Control, as defined above, a material
adverse change in the Executive’s reporting structure. In each case, Executive
must provide the Company with written notice of the facts giving rise to a claim
that “Good Reason” exists for purposes of this Agreement, within thirty
(30) days of the initial existence of such Good Reason event, and the Company
shall have the right to remedy such event within sixty (60) days after receipt
of Executive’s written notice (“the sixty (60) day period”). If the Company
remedies the Good Reason event within the sixty (60) day period, the Good Reason
event (and Executive’s right to receive any benefit under this Agreement on
account of termination of employment for Good Reason) shall cease to exist. If
the Company does not remedy the Good Reason event within the sixty (60) day
period, and Executive does not incur a termination of employment within thirty
(30) days following the earlier of: (y) the date the

 

5



--------------------------------------------------------------------------------

Company notifies Executive that it does not intend to remedy the Good Reason or
does not agree that there has been a Good Reason event, or (z) the expiration of
the sixty (60) day period, the Good Reason event (and Executive’s right to
receive any benefit under this Agreement on account of termination of employment
for Good Reason) shall cease to exist. Notwithstanding the foregoing, if
Executive fails to provide written notice to the Company of the facts giving
rise to a claim of Good Reason within thirty (30) days of the initial existence
of such Good Reason event, the Good Reason event (and Executive’s right to
receive any benefit under this Agreement on account of termination of employment
for Good Reason) shall cease to exist as of the thirty-first (31st) day
following the later of its occurrence or Executive’s knowledge thereof.

(5)    Target Bonus. “Target Bonus” shall mean the Executive’s short-term cash
bonus opportunity (equal to a percentage of the Executive’s Base Salary) under
the terms of the applicable short-term cash bonus program in which the Executive
is entitled to participate in respect of the fiscal year of the Company in which
the Termination Date occurs (if any); provided, however, that if the Executive’s
employment with the Company is terminated by the Executive for Good Reason as a
result of a reduction in the Executive’s Target Bonus, then “Target Bonus” shall
mean the Executive’s Target Bonus as in effect immediately prior to such
reduction.

(f)    Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Section 2 by seeking other employment or
otherwise and no such payment or benefit shall be eliminated, offset or reduced
by the amount of any compensation provided to the Executive in any subsequent
employment.

(g)    Post-Termination Forfeiture of Severance Benefits. If the Company
determines after Executive’s Termination Date that Executive engaged in activity
during employment with the Company that constituted Cause, Executive shall
immediately cease to be eligible for the severance payments and benefits under
Section 2(a) or 2(d), as applicable, and shall be required to reimburse the
Company for any portion of the severance payments paid to Executive and for the
cost of other severance benefits received by Executive following the Termination
Date.

(h)    Resignation from Office. The Executive’s termination of employment with
the Company for any reason shall be deemed to automatically remove the
Executive, without further action, from any and all offices held by the
Executive with the Company or its affiliates. The Executive shall execute such
additional documents as requested by the Company from time to time to evidence
the foregoing.

(i)    Exclusivity. This Agreement is intended to provide severance payments
and/or benefits only under the circumstances expressly enumerated under
Section 2 hereof. Unless otherwise determined by the Company in its sole
discretion, in the event of a termination of the Executive’s employment with the
Company for any reason (or no reason) or at any time other than as expressly
contemplated by Section 2 hereof, the Executive shall not be entitled to receive
any severance payments and/or benefits or other further compensation from the
Company hereunder whatsoever, except for the Accrued Compensation and any other
rights or benefits to which the Executive is otherwise entitled pursuant to the
requirements of applicable law. Except as otherwise expressly provided in this
Section 2, all of the Executive’s rights to salary, bonuses, fringe benefits and
other compensation hereunder (if any) which accrue or become payable after the
Termination Date will cease upon the Termination Date.

 

6



--------------------------------------------------------------------------------

(j)    Set-Off. The Executive agrees that, to the extent permitted by applicable
law, the Company may deduct from and set-off against any amounts otherwise
payable to the Executive under this Agreement such amounts as may be owed by the
Executive to the Company. The Executive shall remain liable for any part of the
Executive’s payment obligation not satisfied through such deduction and setoff.

(k)    Exclusive Remedies. The Executive agrees and acknowledges that the
payments and benefits set forth in this Section 2 shall be the only payments and
benefits to which the Executive is entitled from the Company in connection with
the termination of the Executive’s employment with the Company, and that neither
the Company nor its subsidiaries shall have any liability to the Executive or
the Executive’s estate, whether under this Agreement or otherwise, in connection
with the termination of the Executive’s employment.

3.    Limitations on Certain Payments. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement or otherwise would be an “excess parachute payment,” within the
meaning of Section 280G of the Code, or any successor provision thereto, but for
the application of this sentence, then the payments and benefits identified in
the second to last sentence of this Section 3 to be paid or provided will be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
excess parachute payment; provided, however, that the foregoing reduction will
be made only if and to the extent that such reduction would result in an
increase in the aggregate payment and benefits to be provided to the Executive,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income and employment taxes). Whether requested by the
Executive or the Company, the determination of whether any reduction in such
payments or benefits to be provided under this Agreement or otherwise is
required pursuant to the preceding sentence will be made at the expense of the
Company by a certified accounting firm that is independent from the Company. In
the event that any payment or benefit intended to be provided under this
Agreement or otherwise is required to be reduced pursuant to this Section 3, the
Company will reduce the Executive’s payments and/or benefits, to the extent
required, in the following order: (a) the payments due under Section 2(d)(3)
(beginning with the payment farthest out in time that would otherwise be paid);
(b) the payments due under Section 2(d)(1) (beginning with the payment farthest
out in time that would otherwise be paid); (c) the payment due under
Section 2(d)(2). The assessment of whether or not such payments or benefits
constitute or would include excess parachute payments shall take into account a
reasonable compensation analysis of the value of services provided or to be
provided by the Executive, including any agreement by the Executive (if
applicable) to refrain from performing services pursuant to a covenant not to
compete or similar covenant applicable to you that may then be in effect.

 

7



--------------------------------------------------------------------------------

4.    Section 409A of the Code; Withholding.

(a)    This Agreement is intended to avoid the imposition of taxes and/or
penalties under Section 409A of the Code. The parties agree that this Agreement
shall at all times be interpreted, construed and operated in a manner to avoid
the imposition of taxes and/or penalties under with Section 409A of the Code. To
the extent required for compliance with Section 409A of the Code, all references
to a termination of employment and separation from service shall mean
“separation from service” as defined in Section 409A of the Code, and the date
of such “separation from service” shall be referred to as the “Termination
Date.”

(b)    All reimbursements provided under this Agreement shall comply with
Section 409A of the Code and shall be subject to the following requirement:
(i) the amount of expenses eligible for reimbursement, during the Executive’s
taxable year may not affect the expenses eligible for reimbursement to be
provided in another taxable year; and (ii) the reimbursement of an eligible
expense must be made by December 31 following the taxable year in which the
expense was incurred. The right to reimbursement is not subject to liquidation
or exchange for another benefit.

(c)    Notwithstanding anything in this Agreement to the contrary, for purposes
of the period specified in this Agreement relating to the timing of the
Executive’s execution of the Release as a condition of the Company’s obligation
to provide any severance payments or benefits, if such period would begin in one
taxable year and end in a second taxable year, any payment otherwise due to the
Executive upon execution of the Release shall be made in the second taxable year
and without regard to when the Release was executed or became irrevocable.

(d)    If the Executive is a “specified employee” (as defined under Section 409A
of the Code) on the Executive’s Termination Date, to the extent that any amount
payable under this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code (and is not otherwise excepted from Section 409A
of the Code coverage by virtue of being considered “separation pay” or a “short
term deferral” or otherwise) and is payable to Executive based upon a separation
from service, such amount shall not be paid until the first day following the
six (6) month anniversary of the Executive’s Termination Date or the Executive’s
death, if earlier.

(e)    To the maximum extent permitted under Section 409A of the Code, the
payments and benefits under this Agreement are intended to meet the requirements
of the short-term deferral exemption under Section 409A of the Code and the
“separation pay exception” under Treasury Regulation §1.409A-1(b)(9)(iii). Any
right to a series of installment payments shall be treated as a right to a
series of separate payments for purposes of Section 409A of the Code.

(f)    All amounts due and payable under this Agreement shall be paid less all
amounts required to be withheld by law, including all applicable federal, state
and local withholding taxes and deductions.

5.    Indemnification. The Company shall indemnify, defend, and hold the
Executive harmless to the maximum extent permitted by law and the Company
by-laws against all judgments, fines, amounts paid in settlement and all
reasonable expenses, including attorneys’ fees incurred by the Executive, in
connection with the defense of or as a result of any action or proceeding (or
any

 

8



--------------------------------------------------------------------------------

appeal from any action or proceeding) in which the Executive is made or is
threatened to be made a party by reason of the fact that the Executive is or was
an officer or director of the Company. Subject to the terms of the Company’s
director and officer indemnification policies then in effect, the Company
acknowledges that the Executive will be covered and insured up to the full
limits provided by all directors’ and officers’ insurance which the Company then
maintains to indemnify its directors and officers.

6.    Restrictive Covenants and Enforcement. For purposes of this Section 6, the
term “Company” shall include Pier 1 Imports, Inc. and all of its subsidiaries,
parent companies and affiliates thereof.

(a)    Restrictive Covenants. Executive acknowledges that this Agreement
provides for additional consideration beyond employment itself and beyond what
the Company is otherwise obligated to provide. For good and valuable
consideration, including but not limited to the use of and access to
Confidential Information as outlined below, Executive agrees to the following:

(1)    Non-Disclosure of Confidential Information and Return of Property.
Executive acknowledges and agrees to be bound by the following, whether or not
Executive receives any Severance Benefits under this Agreement:

(i)    Non-Disclosure of Confidential Information. The Company agrees that
during Executive’s employment with the Company, the Company promises to provide
Executive with use of and access to its Confidential Information. Executive
agrees that Executive shall not, directly or indirectly, use any Confidential
Information on Executive’s own behalf or on behalf of any person or entity other
than the Company, or reveal, divulge, or disclose any Confidential Information
to any person or entity not expressly authorized by the Company to receive such
Confidential Information. This obligation shall remain in effect for as long as
the information or materials in question retain their status as Confidential
Information. Executive further agrees that Executive shall fully cooperate with
the Company in maintaining the Confidential Information to the extent permitted
by law. The parties acknowledge and agree that this Agreement is not intended
to, and does not, alter either the Company’s rights or Executive’s obligations
under any state or federal statutory or common law regarding trade secrets and
unfair trade practices. Anything herein to the contrary notwithstanding,
Executive shall not be restricted from: (A) disclosing information that is
required to be disclosed by law, court order or other valid and appropriate
legal process; provided, however, that in the event such disclosure is required
by law, Executive shall provide the Company with prompt notice of such
requirement so that the Company may seek an appropriate protective order prior
to any such required disclosure by Executive; (B) reporting possible violations
of federal, state, or local law or regulation to any governmental agency or
entity, or from making other disclosures that are protected under the
whistleblower provisions of federal, state, or local law or regulation, and
Executive shall not need the prior authorization of the Company to make any such
reports or disclosures and shall not be required to notify the Company that
Executive has made such reports or disclosures; (C) disclosing a trade secret
(as defined by 18 U.S.C. § 1839) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, in either
event solely for the purpose of reporting or investigating a suspected violation
of law; or (D) disclosing a trade secret (as defined by 18 U.S.C. § 1839) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

9



--------------------------------------------------------------------------------

(ii)    Definition of Confidential Information. “Confidential Information” means
any and all data and information relating to the Company, its activities,
business, or customers that (i) is disclosed to Executive or of which Executive
becomes aware as a consequence of Executive’s employment with the Company;
(ii) has value to the Company; and (iii) is not generally known outside of the
Company. “Confidential Information” shall include, but is not limited to the
following types of information regarding, related to, or concerning the Company:
trade secrets (as defined by applicable law); financial plans and data;
management planning information; business plans; operational methods; market
studies; marketing plans or strategies; pricing information; product development
techniques or plans; listings of customers, buying agents, vendors and
manufacturers; customer, buying agent, vendor and manufacturer files, data and
financial information; details of customer, buying agent, vendor and
manufacturer contracts; current and anticipated customer, buying agent, vendor
and manufacturer requirements; identifying and other information pertaining to
business referral sources; past, current and planned research and development;
computer aided systems, software, strategies and programs; business acquisition
plans; management organization and related information (including, without
limitation, data and other information concerning the compensation and benefits
paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
the Company, but for which the nature, method, or procedure for combining such
information or materials is not generally known outside of the Company. In
addition to data and information relating to the Company, “Confidential
Information” also includes any and all data and information relating to or
concerning a third party that otherwise meets the definition set forth above,
that was provided or made available to the Company by such third party, and that
the Company has a duty or obligation to keep confidential. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law. “Confidential Information” shall not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of the Company.

(iii)    Return of Materials. Executive agrees that Executive will not retain or
destroy (except as set forth below), and will immediately return to the Company
on or prior to the Date of Termination, or at any other time the Company
requests such return, any and all property of the Company that is in Executive’s
possession or subject to Executive’s control, including, but not limited to,
customer, buying agent, vendor and manufacturer files and information, papers,
drawings, notes, manuals, specifications, designs, devices, code, email,
documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, equipment, computers, mobile devices, other electronic
media, all other files and documents relating to the Company and its business
(regardless of form, but specifically including all electronic files and data of
the Company), together with all Confidential Information belonging to the
Company or that Executive received from or through Executive’s employment with
the Company. Executive will not make, distribute, or retain copies of any such
information or property. To the extent that Executive has electronic files or
information in Executive’s possession or control that belong to the Company or
contain Confidential Information (specifically including but not limited to
electronic files or information stored on personal computers, mobile devices,
electronic media, or in cloud storage), on or prior to the Date of Termination,
or at any other time the Company

 

10



--------------------------------------------------------------------------------

requests, Executive shall (A) provide the Company with an electronic copy of all
of such files or information (in an electronic format that is readily accessible
by the Company); (B) after doing so, delete all such files and information,
including all copies and derivatives thereof, from all non-Company owned
computers, mobile devices, electronic media, cloud storage, and other media,
devices, and equipment, so that such files and information are permanently
deleted and irretrievable; and (C) upon written request by the Company on or
following the Date of Termination, provide a written certification to the
Company that the required deletions have been completed and specifying the files
and information deleted and the media source from which they were deleted.

(2)    Non-Solicitation of Employees and Independent Contractors. During
Executive’s employment with the Company and for twelve (12) months following the
Date of Termination, whether or not Executive receives any Severance Benefits
under this Agreement, Executive will not, directly or indirectly, whether on
Executive’s own behalf or as a principal or representative of any other person
or entity, recruit, solicit, or induce or attempt to recruit, solicit or induce
any employee or independent contractor of the Company with whom Executive had
any contact whatsoever during Executive’s employment to terminate his or her
employment or other relationship with the Company or to enter into employment or
any other kind of business relationship with Executive or any other person or
entity.

(3)    Non-Competition. In return for the Company’s and its Affiliates’ promise
to provide Executive with access to and use of its Confidential Information (as
described in Section 6(a)(1)(i)-(iii) above), during Executive’s employment with
the Company and for twelve (12) months following the Date of Termination, or for
eighteen (18) months following the Date of Termination in a COC Protection
Period, Executive will not, within the Restricted Area, directly or indirectly,
engage, either as a principal, employee, partner, consultant, officer, director
or investor (other than a less-than-1% stock interest in a corporation), in a
business which is a competitor of the Company, in the same or similar type
capacity as Executive was employed by the Company. For purposes of this
Section 6(a)(3), a business shall be deemed a “competitor” of the Company if it
engages in the commerce of a Home Fashions or Furniture Business or is a Home
Décor Division of a Business, whether through stores (retail or wholesale),
on-line e-commerce or any combination thereof.

(i)    The term “Restricted Area” shall mean the United States unless, during
the last two (2) years of Executive’s employment, Executive’s employment
responsibilities include a different geographic territory and Executive’s access
to Confidential Information is restricted to such different geographic
territory, in which case the term “Restricted Area” shall mean such different
geographic territory.

(ii)    The term “Home Fashions or Furniture Business” shall mean a business
(however organized or conducted, including any on-line e-commerce operations)
that primarily engages in the sale, marketing, distribution, manufacturing or
design of merchandise consisting of furniture, decorative accessories,
housewares, bed and bath, and seasonal goods, or any other category of
merchandise sold by the Company during Executive’s employment. By way of
illustration, a “Home Fashions or Furniture Business” shall include such
businesses as the Company, Restoration Hardware, Inc., Kirkland’s, Inc.,
Williams-Sonoma, Inc., Pottery Barn,

 

11



--------------------------------------------------------------------------------

Inc., Tuesday Morning Corporation, and Bed, Bath & Beyond, Inc. and stores under
the names “World Market,” “Cost Plus,” “Cost Plus World Market,” “Crate &
Barrel,” “Home Goods,” “Home Sense, “IKEA,” “Wayfair,” “Hayneedle,” and “At
Home.”

(iii)    The term “Home Décor Division of a Business” shall mean a category,
division, branch, or unit of a business (however organized or conducted,
including any on-line e-commerce operations, specialty retailer, big box
retailer or department store) that engages in the sale, marketing, distribution,
manufacturing or design of furniture, decorative accessories, housewares, bed
and bath, and seasonal goods, or any other category of merchandise sold by the
Company during the Executive’s employment. By way of illustration, a “Home Décor
Division of a Business” shall include the home furnishings, home décor or other
similar home-related category, division, branch, or unit of The TJX Companies,
Inc., Ross Stores, Inc., J.C. Penney Company, Inc., Target Corporation, The
Michaels Companies, Inc., The Container Store Group, Inc., Amazon.com, Inc., and
Neiman Marcus Group LTD LLC.

(iv)    The Company may from time to time prior to any Date of Termination, by
written notice to the Executive, for purposes of clarification, add to the list
of illustrative examples of a Home Fashions or Furniture Business or a Home
Décor Division of a Business set forth in this Section 6(a)(3) the names of
other companies or businesses meeting the definitions of such terms.

(b)    Enforcement of Protective Covenants.

(1)    Rights and Remedies Upon Breach. The parties specifically acknowledge and
agree that the remedy at law for any breach of the restrictions in Section 6(a)
of this Agreement (the “Protective Covenants”) will be inadequate, and that in
the event Executive breaches, or threatens to breach, any of the Protective
Covenants, the Company shall have the right and remedy, without the necessity of
proving actual damage or posting any bond, to enjoin, preliminarily and
permanently, Executive from violating or threatening to violate the Protective
Covenants and to have the Protective Covenants specifically enforced by any
court of competent jurisdiction, it being agreed that any breach or threatened
breach of the Protective Covenants would cause irreparable injury to the Company
and that money damages would not provide an adequate remedy to the Company.
Executive understands and agrees that if Executive violates any of the
obligations set forth in the Protective Covenants, the period of restriction
applicable to each obligation violated shall cease to run during the pendency of
any litigation over such violation, provided that such litigation was initiated
during the period of effectiveness of the Protective Covenants. Such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company at law or in equity. The Company’s ability to
enforce its rights under the Protective Covenants or applicable law against
Executive shall not be impaired in any way by the existence of a claim or cause
of action on the part of Executive based on, or arising out of, this Agreement
or any other event or transaction.

(2)    Severability and Modification of Covenants. Executive acknowledges and
agrees that each of the Protective Covenants is reasonable and valid in time and
scope and in all other respects and is no greater than necessary to protect the
Company’s legitimate business interests. The parties agree that it is their
intention that the Protective Covenants be enforced in

 

12



--------------------------------------------------------------------------------

accordance with their terms to the maximum extent permitted by law. Each of the
Protective Covenants shall be considered and construed as a separate and
independent covenant. Should any part or provision of any of the Protective
Covenants be held invalid, void, or unenforceable, such invalidity, voidness, or
unenforceability shall not render invalid, void, or unenforceable any other part
or provision of this Agreement or such Protective Covenant. If any of the
provisions of the Protective Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the
Company’s legitimate business interests and may be enforced by the Company to
that extent in the manner described above and all other provisions of this
Agreement shall be valid and enforceable.

(c)    Non-Disparagement and Cooperation. Neither the Executive nor any officer,
director of the Company, nor any other spokesperson authorized as a spokesperson
by any officer or director of the Company, shall, during the Term or at any time
thereafter, intentionally state or otherwise publish anything about the other
party which would adversely affect the reputation, image or business
relationships and goodwill of the other party in the market and community at
large. During the Term and at all times thereafter, the Executive shall fully
cooperate with the Company in defense of legal claims asserted against the
Company and other matters requiring the testimony or input and knowledge of the
Executive. If at any time the Executive should be required to cooperate with the
Company pursuant to this Section 6(c), the Company agrees to promptly reimburse
the Executive for reasonable documented costs and expenses incurred as a result
thereof. The Executive agrees that, during the Term and at all times thereafter,
the Executive will not speak or communicate with any party or representative of
any party, who is known to the Executive to be either adverse to the Company in
litigation or administrative proceedings or to have threatened to commence
litigation or administrative proceedings against the Company, with respect to
the pending or threatened legal action, unless the Executive receives the
written consent of the Company to do so, or is otherwise compelled by law to do
so, and then only after advance notice to the Company. Nothing herein shall
prevent the Executive from pursuing any claim in connection with enforcing or
defending the Executive’s rights or obligations under this Agreement, or
engaging in any activity as set forth in Section 14 of this Agreement.

(d)    Disclosure of Agreement. Executive acknowledges and agrees that, during
the twelve (12) months following the Date of Termination, Executive will
disclose the existence and terms of this Agreement to any prospective employer,
business partner, investor or lender prior to entering into an employment,
partnership or other business relationship with such prospective employer,
business partner, investor or lender. Executive further agrees that the Company
shall have the right to make any such prospective employer, business partner,
investor or lender of Executive aware of the existence and terms of this
Agreement.

(e)    Breach by Executive. In the event of a breach by Executive of
Section 6(a)(2) or 46(a)(3) hereof, or any material breach of any other
provisions of this Agreement, the obligation of the Company to pay Salary
Continuation or to provide other Severance Benefits under this Agreement will
immediately cease and any Salary Continuation payments already received and the
value of any other Severance Benefits already received will be returned by
Executive to the Company.

 

13



--------------------------------------------------------------------------------

(f)    Continued Effectiveness. The provisions of this Section 6 shall survive
any termination of this Agreement and any termination of the Executive’s
employment, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 6.

7.    Successors and Assigns.

(a)    This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and assigns, and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. The term “the
Company” as used herein shall include any such successors and assigns to the
Company’s business and/or assets. The term “successors and assigns” as used
herein shall mean a corporation or other entity acquiring or otherwise
succeeding to, directly or indirectly, all or substantially all the assets and
business of the Company (including this Agreement) whether by operation of law
or otherwise.

(b)    Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive’s beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.

8.    Arbitration. Except with respect to the remedies set forth in Section 6(g)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Dallas-Fort Worth, Texas. The Company and the Executive each waive any right to
a jury trial or to a petition for stay in any action or proceeding of any kind
arising out of or relating to this Agreement or its termination and agree that
the arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.

9.    Effect on Prior Agreements. Except as otherwise set forth herein, this
Agreement supersedes all provisions in prior agreements, either express or
implied, between the parties hereto, with respect to post-termination payments
and/or benefits; provided, that, this Agreement shall not supersede the
Company’s 2006 or 2015 Stock Incentive Plans (or any other applicable equity
incentive plan) or any applicable award agreements evidencing equity-based
incentive awards thereunder (the “Equity Documents”), and any rights of the
Executive with respect to equity-based incentive awards hereunder shall be in
addition to, and not in lieu of, any rights pursuant to the Equity Documents. No
provisions of this Agreement shall supersede or nullify the clawback provisions
in the Equity Documents or any of the applicable Company incentive compensation
plans.

 

14



--------------------------------------------------------------------------------

10.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:

To the Executive:

To Executive’s last home address as listed in the books and records of the
Company.

To the Company:

Pier 1 Imports, Inc.

100 Pier 1 Place

Fort Worth, Texas 76102

Attn: General Counsel

11.    Miscellaneous. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

12.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas without giving effect
to the conflict of law principles thereof. Except as provided in Section 8, any
actions or proceedings instituted under this Agreement with respect to any
matters arising under or related to this Agreement shall be brought and tried
only in the state and federal courts located in Tarrant County Texas.

13.    Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

14.    Protected Rights. Nothing contained in this Agreement limits Executive’s
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). Executive further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Executive’s right to
receive an award from a Government Agency for information provided to any
Government Agency.

 

15



--------------------------------------------------------------------------------

15.    Employing Subsidiary. Executive will serve as an executive officer of the
Company as an executive officer and employee of the Company’s wholly owned
subsidiary, Pier 1 Services Company, a Delaware statutory trust (“Pier 1
Services”). All payments of cash compensation to Executive in connection with
Executive’s employment and any other cash payments called for under this
Agreement or owing to Executive in connection with Executive’s employment will
be paid by Pier 1 Services.

16.    Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereto set his/her hand this      day of
                , 2019.

 

 

[Name]

IN WITNESS WHEREOF, the undersigned has hereto set his hand this      day of
                , 2019.

 

 

[Name] [Title]

 

17